Citation Nr: 0401054	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  01-05 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for degenerative disc 
disease of the cervical spine with diffuse idiopathic 
hyperostosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held at the RO on June 
11, 2002.  A transcript of that hearing has been associated 
with the record on appeal.


REMAND

This case is not yet ready for appellate review.  In his 
March 2000 notice of disagreement, the appellant requested a 
hearing before a traveling Veterans Law Judge at the RO.  In 
December 2003, the Board received the appellant's statement 
withdrawing his prior hearing request and requesting instead 
a videoconference hearing at the RO before a Veterans Law 
Judge.

Accordingly, in order to afford due process to the appellant, 
this appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. for the following (VA will 
notify the appellant if further action is required on his 
part.):

The RO should schedule the appellant for 
a videoconference hearing at the RO 
before a Veterans Law Judge, in 
accordance with applicable law.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


